Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Edward Walker appeals the district court’s order dismissing his claims against the Federal Reserve Bank of Richmond and has filed a motion for appointment of counsel. Limiting our review to the issues raised in Walker’s informal brief, see 4th Cir. R. 34(b), we deny Walker’s motion for appointment of counsel and affirm the district court’s order. See Walker v. Federal Reserve Bank, No. 3:12-cv-00121-JAG (E.D.Va. May 10, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.